Citation Nr: 0209607	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  97-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for left knee arthritis.

2.  Entitlement to service connection for residuals of a 
right shoulder acromioclavicular separation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

Procedural history

The veteran had active service from September 1975 to 
December 1995.
The veteran's original claim for service connection was 
received by the RO in December 1995.  In a March 1996 rating 
decision, the RO denied service connection for residuals of a 
right shoulder acromioclavicular separation and granted 
service connection for left knee arthritis and assigned a 
noncompensable rating.  The veteran disagreed with the March 
1996 rating decision, and perfected this appeal with the 
timely submission of his VA Form 9, substantive appeal.

In June 1998, the Board remanded these issues for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the denial of service connection 
for residuals of a right shoulder acromioclavicular 
separation and which confirmed and continued the 
noncompensable rating for the veteran's left knee arthritis.  

Other issues
 
The Board observes that in addition to remanding the issues 
listed above, its June 1998 decision included decisions on 
the merits as to four other issues on appeal at that time.  
The Board's decision is final as to those issues.  See 38 
C.F.R. § 20.1100 (2001).  Accordingly, those issues will be 
addressed no further herein.



FINDINGS OF FACT

1.  The veteran's left knee arthritis is manifested by x-ray 
findings of arthritis, with range of motion from 0 to 120 
degrees, limited by slight pain and weakness.

2.  Competent medical evidence does not reveal that the 
veteran's claimed residuals of a right shoulder 
acromioclavicular separation is causally related to an 
incident of active duty military service or was aggravated 
thereby.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for left 
knee arthritis have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5010 (2001).

2.  Residuals of a right shoulder acromioclavicular 
separation were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a compensable 
disability rating for his service-connected left knee 
arthritis.  He is also seeking entitlement to service 
connection for residuals of a right shoulder 
acromioclavicular separation.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then separately 
apply the pertinent law and regulations to the facts and 
evidence as to each issue on appeal.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims, by correspondence from the RO 
following the Board's June 1998 remand, by the March 1996 
rating decision, the May 1996 statement of the case (SOC), 
and by the November 1999 SSOC, and also by means of a 
detailed June 2002 letter to the veteran which specifically 
referenced the provisions of the VCAA.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the Board's June 1998 remand 
the veteran underwent a VA examination, the results of which 
are reported below.  The RO contacted the veteran regarding 
dates of treatment and names of medical care providers who 
treated the veteran for his claimed disabilities.  The 
veteran did not respond to this request.  In November 1999, 
the RO notified that veteran of an additional opportunity to 
submit evidence prior to the case being sent to the Board.  
The veteran submitted an additional statement in November 
1999.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran indicated in his VA Form 9 that he 
did not want a personal hearing.  He has submitted several 
statements for the RO's consideration, and his representative 
has submitted statements, all of which are of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 


1.  Entitlement to a compensable initial disability rating 
for left knee arthritis.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating for a disability was not 
limited to that reflecting the then-current severity of the 
disorder.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2001).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2001), degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001), limitation of flexion of the leg, read as follows: 

30% Flexion limited to 15 degrees 
20% Flexion limited to 30 degrees 
10% Flexion limited to 45 degrees 
0% Flexion limited to 60 degrees 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001), limitation of extension of the leg, read as follows:

50% Extension limited to 45 degrees 
40% Extension limited to 30 degrees 
30% Extension limited to 20 degrees 
20% Extension limited to 15 degrees 
10% Extension limited to 10 degrees 
0% Extension limited to 5 degrees 

See also 38 C.F.R. § 4.71, Plate II, which reflects that 
normal flexion and extension of a knee is from 0 to 140 
degrees.

Analysis

The veteran is seeking a compensable disability rating for 
his service-connected left knee arthritis, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001). 


(i.)  Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The RO rated the veteran's service-connected left knee 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2001) [arthritis due to trauma], which rates by analogy to 
Diagnostic Code 5003 [degenerative arthritis].  Under 
Diagnostic Code 5003, arthritis, if established by x-ray 
findings, is rated by analogy to limitation of motion of the 
joint affected.

Because September 1999 x-rays showed medial compartment 
narrowing, which was assessed by the examining physician as 
being consistent with osteoarthritis, the Board finds that 
arthritis has been established by x-ray findings within the 
meaning of Diagnostic Codes 5010 and 5003.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 5010.

(ii.)  Schedular rating 

As noted above, arthritis of a knee is rated based on 
limitation of motion.

The findings of the September 1999 VA examiner as to range of 
motion indicated flexion to 120 degrees and extension to 0 
degrees.  Normal flexion was stated as 120 degrees and normal 
extension was stated as 0 degrees.  

The findings of a February 1996 VA examination show left knee 
range of motion from 0 degrees to 125 degrees, and right knee 
range of motion from 0 degrees to 130 degrees, with no laxity 
of the patella and no tenderness.

Thus, the range of motion from 0 degrees to 120 degrees or 
more, demonstrated by physical examination of the veteran, 
would not be compensable under the diagnostic codes 
pertaining to limitation of motion of the knee, which have 
been set forth in the law and regulations section above.

Diagnostic Code 5003 further provides that, when  the 
limitation of motion of a specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  The knee is a major 
joint.  See 38 C.F.R. § 4.45 (2001).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

The range of motion displayed by the veteran in September 
1999 was essentially normal, leaving some question as to 
whether the veteran's knee is affected by limitation of 
motion as contemplated under Diagnostic Code 5003.  

The findings of the September 1999 VA examination show slight 
pain on use during flare ups, mostly with weakened movements, 
and no incoordination or excess fatigability.  Pain was found 
to somewhat limit functional ability during flare ups.  The 
Board finds that, under the provisions of 38 C.F.R. §§ 4.40, 
4.41, and DeLuca, stated above, the veteran has shown limited 
motion of his left knee to a slight degree during flare-ups. 

The Board has considered whether a higher rating is 
warranted.  However, as stated above, the veteran has not 
demonstrated limitation of knee motion on examination as 
would warrant a higher rating.  Further, the identified 
symptoms of slight pain on use and weakened movement during 
flare ups do not support a higher rating under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and/or 4.59 (2001).  In this 
regard, the Board notes findings of no incoordination or 
excess fatigability, and the finding of the September 1999 VA 
examiner that function of the knee was only limited somewhat 
by pain.  There is no indication that even given the 
additional impairment due to pain and weakness that the 
limitation of knee motion displayed by the veteran even 
approaches the criteria for a compensable rating under 
Diagnostic Codes 5260 or 5261.

The Board notes in passing the finding of VA General Counsel 
in VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any:

"...separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
[Diagnostic Code] 5257, the veteran must also have 
limitation of motion under [Diagnostic Code] 5260 or 
[Code] 5261 in order to obtain a separate rating for 
arthritis. If the veteran does not at least meet the 
criteria for a zero- percent rating under either of 
those codes, there is no additional disability for which 
a rating may be assigned."

In this case, the veteran has not been rated under Diagnostic 
Code 5257, and there is no evidence of such symptomatology as 
instability or subluxation as would support such a rating.  
The February 1996 VA examiner found no laxity, and the 
September 1999 VA examiner found no evidence of 
incoordination.  

(iii.)  Fenderson considerations 

In Fenderson, the Court held that evidence to be considered 
in the appeal of an initial assignment of a rating for a 
disability was not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left knee arthritis has not changed appreciably since he left 
service.  There appears to have been none of the symptoms 
which would allow for the assignment of a rating higher than 
10 percent at any time during the period of time here under 
consideration.  Based on the record, the Board finds that a 
10 percent disability rating is properly assigned for the 
entire period.   

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent rating is warranted for 
arthritis of the veteran's left knee.  The Board can identify 
no provision by which a higher rating could be awarded, and 
the veteran has pointed to none.  The benefit sought on 
appeal is granted to that extent.

2.  Entitlement to service connection for residuals of a 
right shoulder acromioclavicular separation

The veteran contends that he injured his right shoulder 
during service, and that he continues to experience pain and 
limitation of motion as residuals of that injury.  In the 
alternative, the veteran in essence contends that a 
preexisting injury to the right shoulder was aggravated 
during his period of active service. 

Pertinent law and regulations

Service connection - in general

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

Analysis

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
finds that residuals of a right shoulder acromioclavicular 
separation were neither incurred in nor aggravated by active 
military service.

As an initial matter, the Board observes that the existence 
of a current disability is undisputed.  In September 1999, 
the veteran was found to have right shoulder 
acromioclavicular joint osteoarthritis.  Hickson element (1) 
has therefore been met.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, a July 1974 Naval Reserve Officers 
Training Corps (NROTC) retention report shows that the 
veteran was found to have acromioclavicular joint arthritis 
of the right shoulder at that time.  This finding is 
supported by reports of medical history and statements of the 
veteran.  Specifically, the veteran's report of medical 
history for enlistment, dated in July 1975, notes that he 
injured his right shoulder while playing football in October 
1973, that he had bursitis, and that it had resolved at the 
time of the 1975 examination.  Because it is clear that the 
veteran's right shoulder injury predated his active duty and 
in fact was noted at the time of his enlistment, the 
presumption of soundness does not apply, and his right 
shoulder disorder is considered to have predated entry into 
active service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The veteran contends that his right shoulder injury did not 
predate service, because he was enrolled in the NROTC when he 
injured it playing football in 1973.  He supplied records 
indicating that he was enlisted in a NROTC unit at the 
University of Missouri from August 1972 to August 1974.  
Although there is no doubt that the veteran was in the NROTC 
program while he was in college, for reasons explained below 
this does not confer active duty status. 

"Active military, naval, or air service" includes "active 
duty for training", which includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  
See 38 C.F.R. §§ 3.1, 3.6 (2001).  

There is no evidence of record showing that the veteran's 
injury took place during a period of active duty or active 
duty for training; in fact, he concedes that the injury 
occurred while he was attending college in October 1973, and 
not on what he characterized in his November 6, 1999 letter 
to VA as "annual duty" [presumably meaning summer cruises].  
The fact that he was enrolled in NROTC at the time of his 
injury does not qualify him for service connection of the 
injury without a showing that he was on active duty for 
training during this period.  

Accordingly, to the extent that the veteran appears to be 
contending that being part of the NROTC program in college 
confers active duty status, he has presented no legal and 
factual basis for such statement, and the Board rejects his 
contention. 

Service connection may still be granted, however, in cases 
where a preexisting injury is shown to have been aggravated 
by active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The veteran's service records for his period of active 
military service from September 1975 to December 1995 do not 
indicate that the veteran incurred a right shoulder injury 
during his active service, and the veteran does not appear to 
so contend that an injury took place during that period.  
Moreover, the September 1999 VA examiner, in the addendum to 
his examination report, specifically stated that the 
veteran's shoulder disorder is a natural progression of the 
pre-service condition.  

The Board observes that this opinion is a correction of an 
earlier statement of the examiner to the effect that it was 
possible that the disorder was aggravated during service.  
However, the addendum opinion appears to be supported by the 
entire record.  As stated, the veteran's right shoulder 
disorder was noted as an episode of bursitis on the report of 
medical history at enlistment in 1975.  Upon examination for 
separation from service in July 1995, the veteran reported 
complaints of intermittent pain in his right shoulder 
secondary to a calcium deposit.  The remainder of the 
veteran's service medical records are essentially silent as 
to complaints or findings of a right shoulder disability.  
Service examinations from April 1980 to March 1994 show no 
reference to a shoulder disorder or complaints of shoulder 
symptoms.  Physical examination questionnaires dated from 
March 1983 to March 1995 show the veteran's indication by 
check-mark that he suffered no painful joints or arthritis.  
This evidence indicates essentially stable symptomatology 
from entrance to separation and supports the addendum opinion 
that there was no increase in severity of the shoulder 
disorder during service.

Moreover, medical records from the immediate post service 
records indicate little or no shoulder pathology.  Following 
service, in December 1995, the veteran complained of right 
shoulder pain, but demonstrated full range of shoulder 
motion, with the exception of abduction to 160 degrees.  On 
examination, a prominent superior osteophyte was noted at the 
right distal clavicle.  In a February 1996 VA examination, 
the examiner noted a hard mass measuring two centimeters in 
size adherent to the underlying structure at the 
acromioclavicular junction, which appeared to be a residual 
of past acromioclavicular separation.  The movement of the 
veteran's right shoulder was within normal limits.  X-rays of 
the veteran's right shoulder showed no osseous abnormalities, 
no significant arthritic changes, and no apparent soft tissue 
calcifications;  an impression of a "negative right 
shoulder" was stated.

The medical evidence of record thus appears to show 
fundamentally similar complaints and findings in regard to 
the veteran's right shoulder both before during and after 
service, and does not show additional injury or substantial 
worsening of the veteran's shoulder resulting from service.  
This evidence supports and confirms the opinion of the 
September 1999 VA examiner that the present condition of the 
veteran's right shoulder is a natural progression of his pre-
service condition.

In short, Hickson elements (2) and (3) have not been met.  
The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's residuals of 
a right shoulder acromioclavicular separation resulted 
directly from an incident of his active military service or 
were aggravated thereby.  The veteran's claim of entitlement 
to service connection for residuals of a right shoulder 
acromioclavicular separation is accordingly denied.



ORDER

Subject to the regulations governing awards of monetary 
benefits, a 10 percent rating for left knee arthritis is 
granted.

Service connection for residuals of a right shoulder 
acromioclavicular separation is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

